Citation Nr: 1513011	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  08-08 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from September 1973 to September 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2009.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board, most recently in November 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

A left hip disability is not etiologically related to the Veteran's active service and left hip arthritis was not present within one year of separation from active service.


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by active service and the incurrence or aggravation of left hip arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that he Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in October 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In the January 2008 statement of the case, the Veteran was provided with appropriate notice with respect to the disability rating and effective date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service medical records are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include epilepsies, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran has asserted that he has a left hip disability that is related to his active service.  Specifically, the Veteran has reported that his many parachute jumps during active service put a strain on his left hip.  He has also reported that wearing the heavy packs and other gear required of a military police officer around his waist caused his left hip disability.  

A review of the service medical records shows that in April 1987, the Veteran was seen for complaints of left hip pain for the prior three weeks.  At that time, he was diagnosed with inflammatory response and prescribed Motrin and reduced physical activity for five days.  The Veteran was told to return to the clinic as needed.  There is no indication from the service medical records that the Veteran received additional treatment at that time.  In February 1991, the Veteran was seen for complaints of left thigh pain, proximal to the left hip.  There was no left hip diagnosis made at that time.  Further, a review of the service medical records shows that the Veteran received a number of examinations during his time in active service.  At a November 1978 airborne examination, an August 1984 annual examination, and a September 1989 periodic examination; the Veteran's lower extremities were found to be clinically normal upon examination.  Further, there is no indication from those examination reports that the Veteran reported experiencing left hip problems at those times.  

A review of the post-service medical evidence of record shows that in March 1999, the Veteran was seen for chiropractic care.  At that time, he reported experiencing hip pain for approximately six years.  However, there is no indication from the record that he related his hip pain to his active service or an injury or event therein.  A February 2000 X-ray revealed slight subchondral sclerosis.  However, that finding was not repeated in X-rays taken at an October 2008 VA examination.  In August 2010, the Veteran was diagnosed with left hip arthritis by X-ray.  

At an October 2008 VA examination, the Veteran reported that he was not aware of any specific left hip problems.  However, he also reported that his left hip might hurt as a result of favoring his right hip.  The Board notes that the Veteran is not service-connected for a right hip disability.  X-rays of the left hip at that time revealed some variance of anatomy without fracture of significant degenerative changes.  The examiner diagnosed left hip strain that had resolved without residuals.  

At a September 2011 VA examination, the Veteran reported minimal discomfort of the left hip.  The examiner diagnosed April 1987 and February 1991 left hip strain and mild degenerative arthritis in the left hip as shown by August 2010 X-rays.  The examiner opined that the Veteran did not have a left hip disability that was related to his active service.  In this regard, the examiner noted that the 2010 X-rays did not differentiate between the left and right hip.  Further, the examiner noted that the episodes of left hip strain identified in service in April 1987 and February 1991 were acute conditions and not a chronic disability.  Additionally, the examiner noted that the findings of slight subchondral sclerosis in the 2000 X-rays were not repeated or worsened.   

In December 2013, the Veteran's claims file was sent for an addendum opinion regarding the nature and etiology of his left hip disability.  Following a thorough review of the record, the examiner opined that it was less likely as not that the Veteran's left hip arthritis was etiologically related to his active service.  In this regard, the examiner noted that osteoarthritis was typically the result of articular cartilage damage and wear and tear from repetitive microtrauma that occurred throughout life.  The examiner noted that evidence of hip arthritis typically began after the 4th or 5th decade of life and that the Veteran's current diagnosis of mild left hip osteoarthritis was consistent with arthritis that had slowly progressed over the years due to repetitive microtrauma from everyday activity.  The examiner further noted that while the Veteran did have acute episodes of hip strain while in service, he did not have a chronic hip disability while in service, or one that was present within one year of his separation from active service.  The examiner also noted that while trauma to the left hip could possibly cause traumatic arthritis, there was no radiographic evidence, such as monoarticular disease, unusual location, history of fracture, or structural or articular damage; suggesting that was the case for this Veteran's left hip arthritis.   

The Board finds that the September 2011 VA examination and opinion, when combined with the December 2013 VA opinion, is adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA examiners' opinions are competent, credible, and persuasive.  The Veteran has not submitted any competent evidence that was specifically contrary to the VA opinions.

The Board acknowledges that the Veteran might sincerely believe that he has a left hip disability that is related to his active service and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether a arthritis was caused by events in service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on that issue.  

Further, the Board notes that there is no indication from the record that there was X-ray evidence of left hip arthritis within one year of the Veteran's separation from active service.  In fact, X-rays failed to show arthritis until 2010, more than 15 years following the Veteran's separation from active service.  Further, the evidence of record fails to show that the Veteran consistently reported chronic left hip pain since his separation from active service.  In fact, on several occasions, the Veteran was specifically noted to report that he had no left hip problems.  Therefore, entitlement to presumptive service connection is not warranted.

The Board finds that the Veteran's left hip disability is not shown to be directly related to active service.  The VA examiners have competently and persuasively opined that the Veteran's left hip arthritis is not etiologically related to his active service and that his episodes of in-service left hip strain fully resolved without residual.  Left hip arthritis was not present within one year of the Veteran's separation from active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left hip disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hip disability is denied.  



____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


